            Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       §
BRAZOS LICENSING AND                              §
DEVELOPMENT,                                      §
                                                  §
       Plaintiff,                                 §
                                                  §       CIVIL ACTION NO. 6:20-cv-00889
v.                                                §
                                                  §           JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                     §
AND HUAWEI TECHNOLOGIES USA                       §
INC.,                                             §
                                                  §
       Defendants.                                §


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants Huawei Technologies Co. Ltd. and Huawei Technologies USA Inc. (collectively

“Huawei” or “Defendants”) and alleges:


                                  NATURE OF THE ACTION

       1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                      1
            Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 2 of 19




                                         THE PARTIES

       2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

       3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a Chinese

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business at Bantian, Longgang District, Shenzhen 518129, People’s Republic of China.

       4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established place of

business at 2391 NE Interstate 410 Loop, San Antonio, Texas 78217. Huawei Technologies USA,

Inc. is authorized to do business in Texas and may be served via its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       5.       Defendants operate under and identify with the trade name “Huawei.” Each of the

Defendants may be referred to individually as a “Huawei Defendant” and, collectively, Defendants

may be referred to below as “Huawei” or as the “Huawei Defendants.”


                                 JURISDICTION AND VENUE

       6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

                                                    2
               Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 3 of 19




traditional notions of fair play and substantial justice because Huawei has established minimum

contacts with the forum. For example, on information and belief, Huawei Defendants have

committed acts of infringement in this judicial district, by among other things, selling and offering

for sale products that infringe the asserted patent, directly or through intermediaries, as alleged

herein.

          9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district and have

regular and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Defendants have sold or offered to sell the Accused Products

in this judicial district and have employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S. Bell Blvd., Cedar Park, TX

78613, 1399 S A W Grimes Blvd., Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050

Rabbit Hill Rd., Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd., Round Rock, TX

78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy., Leander, TX 78641, 1101 N. Industrial Blvd., Round Rock, TX 78681, 506 McNeil

Rd., Round Rock, TX 78681, 3210 Chisholm Trail Rd., Round Rock, TX 78681, 112 Roundville

Ln., Round Rock, TX 78664, 202 Central Dr. W, Georgetown, TX 78628, 3595 E. Hwy. 29,

Georgetown, TX 78626, 1402 W Welch St., Taylor, TX 76574, 3801 Oak Ridge Dr., Round Rock,

TX 78681, 1957 Red Bud Ln. #B, Round Rock, TX 78664, 6603 S Lakewood Dr., Georgetown,

TX 78633, 500 W Front, Hutto, TX 78634.




                                                      3
         Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 4 of 19




                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 6,704,304

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On March 9, 2004, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,704,304 (“the ’304 Patent”), entitled “Selective establishment

of telecommunications connections over packet and circuit switched networks.” A true and

correct copy of the ’304 Patent is attached as Exhibit A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ’304 Patent,

including the right to assert all causes of action arising under the ’304 Patent and the right to

any remedies for the infringement of the ’304 Patent.

       13.     Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this judicial district, products such as, but not limited to, Huawei’s

Unified Communications platform (collectively, the “Accused Products”).

       14.     The Accused Products include, but are not limited to, the Unified Gateway U1960

and corresponding products such as Integrated Access Devices.

       15.     The    Accused    Products       implement   an   apparatus    for   establishing    a

telecommunications      connection    in    a     telecommunications    network,     wherein       the

telecommunication network comprises a core packet network and a circuit public switched

telephone network (PSTN).

       16.     Huawei provides a Unified Communications (UC) solution which employs a

variety of hardware equipment such as IP terminals, voice gateway, and Unified Communications

Management to deliver unified communication (UC) services.




                                                     4
            Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 5 of 19




       17.      The Accused Products employ a Unified Gateway U1960 as a core voice gateway

that works with Huawei IP terminals and UC applications to provide unified communication

services.

       18.      The Unified Gateway U1960 initiates communication with a Public Switched

Telephone Network (PSTN) to allow Plain Old Telephone Service (POTS) users to communicate

with IP terminal users. The Unified Gateway U1960 supports the communication between a

plurality of users employed with the IP terminal and POTS (e.g., analog phones).




Source: https://e.huawei.com/us/material/communication/e651c14c726b40f693c05303c3ce2ad3




Source: https://e.huawei.com/us/products/software/mgmt-sys/esight/communication-surveillance


                                                  5
          Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 6 of 19




       19.    The below figure from Huawei documentation is an example telecommunication

network that implements the Huawei UC solution. The example network includes an IP (VPN)

network (core packet network) and the PSTN (circuit PSTN) that allows the U1960 (represented

by the gold symbol) process the calls to establish the communication session (e.g., connection)

between      the    IP     terminal     or    the       analog   terminals     (or,    POTS).




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang=
en




                                                    6
         Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 7 of 19




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang
=en
         20.    The Accused Products comprise a packet access network connectable to a plurality

of customer telephone stations.

       21.    The below figure from Huawei documentation shows an example deployment of

the Accused Products with a packet access network that comprises various hardware equipment

(packet access network) such as Unified Gateway U1960, Integrated Access Device (IAD) that

accesses and connects with the IP (VPN core packet network) to provide UC services such as

Voice over IP and Fax over IP. Further, the example network deployed with U1960 and IAD also

connects to the POTS phones (customer telephone stations) that allow analog terminals to

communicate with IP terminals.




                                                   7
          Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 8 of 19




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang=
en




Source:      https://support.huawei.com/enterprise/en/enterprise-communications/espace-iad-pid-
15259

       22.      The U1960 functions as a server system that processes internal calls to control and

route the calls to the intended destination (e.g., a phone user).


                                                      8
         Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 9 of 19




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang
=en

       23.     In the Accused Products, the packet access network comprises an interface

gateway and a packet switch. The packet switch accesses the PSTN and the core packet network.

       24.     The packet access network of the Accused Products employs hardware equipment

such as IAD and U1960 (interface gateway) that provide UC services to the users with IP or

analog terminals. The U1960 represented by the gold symbol in the below figure from Huawei

documentation functions as a packet switch, which connects with the PSTN and the IP (VPN)

(e.g., core packet network).




                                                 9
        Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 10 of 19




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang=
en




Source: https://support.huawei.com/enterprise/en/enterprise-communications/espace-u1960-pid-
8057951




                                                10
           Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 11 of 19




Source:         https://support.huawei.com/enterprise/en/enterprise-communications/espace-iad-pid-
15259

          25.      The Accused Products include an interface gateway with circuits that convert

signals from the plurality of customer telephone stations to packets for switching by the packet

switch.

          26.      The U1960 functions as the interface gateway that receives the analog signals

from the POTS users connected with the PSTN to communicate in the network. The U1960 uses

a modular circuit board to convert the analog signals into IP packets to switch and transmit the

data over the IP (VPN) to the central node that process and establish the call.

          27.      The IAD also functions as an interface gateway that receives analog signals from

the connected analog phone (POTS) to communicate in the network. The IAD includes a

standalone circuit or circuits installed with a software program to convert the analog voice signal

into IP packets and transmits data through the IP network for switching by the central node.




                                                      11
       Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 12 of 19




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang=
en




                                           12
          Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 13 of 19




Source: https://e.huawei.com/us/material/communication/e651c14c726b40f693c05303c3ce2ad3




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang=
en




Source:      https://support.huawei.com/enterprise/en/enterprise-communications/espace-iad-pid-
15259

       28.      The Accused Products include a system for controlling connections through the

packet switch. The Accused Products deploy the U1960 as the central node that process the

internal calls to control and route the calls to the intended destination (e.g., phone user).


                                                      13
         Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 14 of 19




       29.     The below figures from Huawei documentation show an example scenario where

the U1960 functions as a server system to process the call request to determine that the call should

be routed over the PSTN to establish the communication session. The below figures from Huawei

documentation also show an example scenario where the U1960 functions as server system to

processes the call request to determine that the call should not be routed to the PSTN to establish

the communication session.




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang=
en,




                                                     14
       Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 15 of 19




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang=
en,




                                           15
         Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 16 of 19




Source:
https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=uc_cfge_00056&lang
=en


       30.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’304 Patent is found in the Accused Products.

       31.     Huawei has and continues to directly infringe at least one claim of the ’304 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.




                                                      16
         Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 17 of 19




       32.     Huawei has received notice and actual or constructive knowledge of the ’304

Patent since at least the date of service of this Complaint.

       33.     Since at least the date of service of this Complaint, through its actions, Huawei

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’304 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

          •       https://e.huawei.com/us/material/communication/e651c14c726b40f693c05
                  303c3ce2ad3
          •       https://e.huawei.com/us/products/software/mgmt-
                  sys/esight/communication-surveillance
          •       https://support.huawei.com/hedex/hdx.do?docid=EDOC1000073292&id=u
                  c_cfge_00056&lang=en
          •       https://support.huawei.com/enterprise/en/enterprise-
                  communications/espace-iad-pid-15259,
          •       https://support.huawei.com/enterprise/en/enterprise-
                  communications/espace-u1960-pid-8057951


       34.     Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’304 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’304 Patent. The Accused Products are

especially made or adapted for infringing the ’304 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’304 Patent.

                                         JURY DEMAND



                                                     17
 Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 18 of 19




Brazos hereby demands a jury on all issues so triable.



                           REQUEST FOR RELIEF

WHEREFORE, Brazos respectfully requests that the Court:

(A)    Enter judgment that Huawei infringes one or more claims of the ’304 Patent

       literally and/or under the doctrine of equivalents;

(B)    Enter judgment that Huawei has induced infringement and continues to induce

       infringement of one or more claims of the ’304 Patent;

(C)    Enter judgment that Huawei has contributed to and continues to contribute to the

       infringement of one or more claims of the ’304 Patent;

(D)    Award Brazos damages, to be paid by Huawei in an amount adequate to

       compensate Brazos for such damages, together with pre-judgment and post-

       judgment interest for the infringement by Huawei of the ’304 Patent through the

       date such judgment is entered in accordance with 35 U.S.C. §284, and increase

       such award by up to three times the amount found or assessed in accordance with

       35 U.S.C. §284;

(E)    Declare    this   case   exceptional    pursuant      to   35   U.S.C.   §285;   and

       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

       additional relief as is deemed appropriate by this Court.




                                              18
        Case 6:20-cv-00889-ADA Document 1 Filed 09/29/20 Page 19 of 19




Dated: September 29, 2020           Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    Brett A. Mangrum
                                    Texas State Bar No. 24065671
                                    Jeffrey Huang
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com
                                    Brett@EtheridgeLaw.com
                                    JeffH@EtheridgeLaw.com

                                    COUNSEL FOR PLAINTIFF




                                          19
